Chief Justice Lee,
after summing up the facts, charged the jury that the plaintiff could not sustain his action against Gilmore alone. It must be brought against Gilmore and Vida jointly, they being joint and not several contractors. Secondly, the contract is executory, and the plaintiff cannot recover the purchase money for the vessel, until he has first tendered to Gilmore and Vida a good and sufficient bill of sale. The general maritime law requires such a bill, as the proper muniment of the title of the vessel.
The jury returned their verdict in favor of the defendant.